DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cover portion having a peripheral flange, the cover portion configured for disposition in sealing relationship with the base tray such that the peripheral flange of the cover portion is disposed in face-to-face sealing relationship with the sidewall peripheral flange, and the top plate is positioned between the cover portion and the bottom surface of the base tray, and the first side of the top plate and a bottom side of the cover portion defining an open interior space for housing heat-generating components” (claim 7); “A heat exchanger, comprising: a bottom wall, comprising: a base tray comprising a cooling medium flow path area comprising a plurality of fluid channels, wherein the plurality of fluid channels extend between an inlet   manifold area and an outlet manifold  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation " the peripheral flange of the sidewall ".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as --a peripheral flange of the sidewall --.
  The remaining claims are rejected based on their dependency from a claim that has been rejected.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. US 8,811,015 B2.

Re claim 17, Wagner et al.   teach a heat exchanger, comprising: a bottom wall (bottom wall of 202), comprising: a base tray (bottom tray contain bottom volume of 220, fig 6)  comprising a cooling medium flow path (220) area comprising a plurality of fluid channels (noting multiple channels formed in between 542, fig 7), wherein the plurality of fluid channels extend between an inlet   manifold area and an outlet manifold area (areas adjacent 222 and 224) for the flow of a heat exchange fluid through the heat exchanger; and a base tray peripheral flange area extending from and surrounding the cooling medium flow path area; 
a sidewall (sidewall of 202) with an end connected to the bottom wall, the sidewall extending away from the bottom wall and surrounding the bottom wall; 
a top plate (540) having a first side defining a primary heat transfer area for receiving one or more heat-generating components and a second side, opposite to the first side, for effecting a sealing relationship between the top plate (figs) and base tray peripheral flange (annotated fig) area for enclosing the plurality of fluid channels defined within the cooling medium flow path area; 
and a cover portion (204) positioned on an end of the sidewall distal from the bottom wall and in sealing relationship with the sidewall, the length of the sidewall forming an open interior space between the cover portion and the top plate for housing the heat-generating components (520) disposed on the top plate (figs), the cover portion having a sealing surface disposed in face-to-face sealing relationship with the peripheral flange of the sidewall (annotated fig).
 

    PNG
    media_image1.png
    541
    921
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    714
    841
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-11, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA JP 2006329439 A in view of Mahe US 2016/0049705 Al.
Re claim 1, MATSUBARA teach a heat exchanger, comprising: a top plate (annotated fig 4); and a base tray (annotated fig 4) defining a plurality of fluid channels (2); 
the top plate having a first side defining a primary heat transfer area and a second side, opposite to the first side, for effecting a sealing relationship between the top plate and the base tray and enclosing the plurality of fluid channels such that the plurality of fluid channels are defined between a bottom surface of the base tray and the second side of the top plate (fig 4); 
a plurality of ribs  (annotated fig 4) within fluid channels , and the ribs formed on the bottom surface of the base tray and extending from the bottom surface of the base tray toward the second side of the top plate; sealing members (4, 5, 7 ) positioned on a top surface of one or more of the plurality of ribs and in contact with the second side of the top plate (fig 4); and wherein the top plate is comprised of a first thermally conductive material (para 20).  




    PNG
    media_image3.png
    403
    896
    media_image3.png
    Greyscale



MATSUBARA fail to explicitly teach details of the heat exchanger.
Mahe teach a plurality of fluid channels (figs 8-10) extending between an inlet manifold area and an outlet manifold area for the flow of a heat exchange fluid (figs 8-10), within fluid channels on each of an inlet side of the heat exchanger and an outlet side of the heat (figs 8-10)  exchanger, and the base tray is comprised of a second, non-thermally conductive material (para 43) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).

Re claim 2, MATSUBARA, as modified, fail to explicitly teach details of the heat exchanger.
Mahe teach the base tray includes a cooling medium flow path area (area around channels) and a base tray peripheral flange area (38 and area exterior side to 31, 32) extending from and surrounding the cooling medium flow path area, the plurality of fluid channels disposed within the cooling medium flow path area; and the top plate includes a peripheral flange area (ends) extending from and surrounding the primary heat transfer area, the peripheral flange area of the top plate extending in the same plane, or substantially the same plane, as the primary heat transfer area (fig 3); 
wherein the top plate is disposed on top of the base tray such that the second side of the top plate is disposed in face-to-face relationship with the base tray such that a second side of the peripheral flange area of the top plate is disposed in sealing contact with the base tray peripheral flange area (fig 3) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).
Re claim 4, MATSUBARA teach the plurality of ribs project out of the bottom wall of the base tray, wherein the plurality of ribs are disposed at spaced-apart intervals along the width of the cooling medium flow path area and wherein each of the plurality of fluid channels extend between an inlet end and an outlet end (noting in the instant combination the ribs are associated with the inlet and outlet manifold in the instant combination), and the plurality of ribs comprises ribs forming an inlet manifold, and ribs forming an outlet manifold (fig 4, two left and two right noting in the instant combination the ribs are associated with the inlet and outlet manifold in the instant combination). 

MATSUBARA, as modified, fail to explicitly teach details of the divider rib.
Mahe teach the plurality of ribs comprises a divider rib (11, noting additional path divisions are created with 11 in the channel) dividing the inlet end and outlet end to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the divider rib as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).

Re claim 5, MATSUBARA, as modified, fail to explicitly teach details of the inlet/outlet.
Mahe teach the base tray further comprises: a fluid inlet passage extending through the base tray between an inlet end for inletting a heat exchange fluid into the heat exchanger and an outlet end for distributing the heat exchanger fluid to the inlet manifold area and the plurality of fluid channels; and a fluid outlet passage extending through the base tray between an inlet end in fluid communication with the outlet manifold area for discharging the heat exchange fluid from the plurality of fluid channels and an outlet end for discharging the heat exchanger fluid from the heat exchanger; wherein the inlet end of the fluid inlet passage and the outlet end of the fluid outlet passage extend away from a peripheral edge wall of the base tray and are configured for coupling with corresponding fluid fittings (figs 13a-c, noting the passages are considered the volumes under 24, and that passages are naturally coupled to inlet and outlet manifolds) to provide inlet and outlet tubing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the details of the inlet/outlet  as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43) and for coupling tube configurations to allow for different intended use of the heat exchanger.

Re claim 6, MATSUBARA, as modified, fail to explicitly teach details of the heat exchanger.
Mahe teach the base tray includes: a bottom wall; a sidewall extending upwardly from and surrounding the bottom wall, the cooling medium flow path area and the base tray peripheral flange area disposed within the bottom wall of the base tray (fig 3); and a sidewall peripheral flange (38) extending away from an upper edge of the sidewall such that the sidewall peripheral flange is disposed in a plane parallel to, or substantially parallel to, and spaced apart from the bottom wall of the base tray (fig 3) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).
 
Re claim 8, MATSUBARA, as modified, fail to explicitly teach details of the heat exchanger.
Mahe teach a plurality of connecting structures (31, 32) for effecting a fluid tight, or substantially fluid tight seal, between the top plate and the base tray; wherein the plurality of connecting structures each include a first connecting element and a second connecting element, wherein the first connecting element is associated with the base tray and the second connecting element is associated with the top plate (fig 3) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).
 Re claim 9, MATSUBARA, as modified, fail to explicitly teach details of the connecting structures.
Mahe teach the first connecting elements (31) of the plurality of connecting structures comprise a plurality of projecting portions extending from the peripheral flange area of the base tray, the projection portions being disposed at spaced apart intervals about the peripheral flange area of the base tray; and the second connecting elements of the plurality of connecting structures comprise a plurality of spaced apart openings disposed about the peripheral flange area of top plate such that while the top plate is disposed on top of the base tray, the projecting portions are received within and extend through the openings (noting nuts are known in the art to have openings) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA, as modified, invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).
Re claim 10, Mahe teach the projecting portions have a first position wherein the projecting portions extend generally perpendicular to or normal to the peripheral flange area of the base tray, and a second position wherein the projecting portions extend generally parallel to the peripheral flange area of the base tray, wherein disposition of the projecting portion in the second position exerts the compressive force (noting three dimensional objects naturally extend in all three directions, noting this is taught in the instant combination).  
Re claim 11, Mahe teach disposition of the projecting portion in the second position is effected by crimping of the projecting portion over the peripheral flange area of the top plate (noting this is taught in the instant combination).  
The recitation of “is effected by crimping of the projecting portion over the peripheral flange area of the top plate” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” The prior art teach the claim limitations since no additional structure is required by the claim.
Re claim 16, MATSUBARA teach a sealing member (4, 5, 7) disposed between the base tray and the top plate.  
Re claim 24, Mahe teach further comprising connecting elements extending from the top surface of the plurality of ribs and passing through the first side and the second side of the top plate, and the connecting elements arranged in rows on the top plate corresponding to the ribs the connecting elements are connected to (31, 32, figs).   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA JP 2006329439 A in view of Mahe US 2016/0049705 Al in view of Van Gaal US 6833991 B2.
Re claim 12, Mahe teach the first connecting elements include a plurality of openings disposed about the peripheral flange area at spaced apart intervals for receiving a corresponding projecting portion; and the second connecting element comprises a plurality of openings disposed in the top plate and configured for alignment with corresponding ones of the plurality of openings disposed in the base tray while the top plate is disposed on top of and in face-to-face relationship with the base tray such that the first and second connecting elements together define a receiving portion (fig 3).
MATSUBARA, as modified, fail to explicitly teach details of the connection.
Van Gaal teach the heat exchanger further comprising a plurality of projecting portions (320 OR 330), wherein a projecting portion  is disposed within each receiving portion for securing the top plate to the base tray, the projecting portion exerting a compressive force on said top plate relative to the base tray to secure a connection as sis known in the art in a heat exchange apparatus .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the connection as taught by Van Gaal in the MATSUBARA, as modified, invention in order to advantageously allow for the well-known benefits of washers in combination with a thermal pad to better conduct heat the apparatus.


Claims 13-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA JP 2006329439 A in view of Mahe US 2016/0049705 Al and Kenney US 20160036104 A1 .
Re claim 13, MATSUBARA teach a heat exchanger, comprising: a top plate (annotated fig 4); a base tray (annotated fig 4) defining a plurality of fluid channels (2)  ; the top plate having a first side defining a primary heat transfer area and a second side, opposite to the first side, for effecting a sealing relationship between the top plate and the base tray and enclosing the plurality of fluid channels such that the plurality of fluid channels are defined between a bottom surface of the base tray and the second side of the top plate (fig 4); wherein the top plate is comprised of a first thermally conductive material (para 20).
MATSUBARA fail to explicitly teach details of the heat exchanger.
Mahe teach and the base tray is comprised of a second, non-thermally conductive material (para 43) to exchange heat with a battery.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by Mahe in the MATSUBARA invention in order to advantageously allow for the heat exchange plate to be particularly inexpensive, while retaining an optimal thermal conductivity between the battery and the heat-transfer fluid (para 43).
MATSUBARA , as modified, fail to explicitly teach details of the projections.
Kenney teach  heat transfer enhancements disposed within each of the plurality of fluid channels, wherein the heat transfer enhancements comprise one of the following alternatives: turbulizers, offset strip fins or projections formed on the second side of   the top plate such that when the top plate is disposed on the base tray, the projections extend from the second side of the top plate outward into the fluid channels (“the turbulizers would be formed so as to have a height that corresponds to the height of the generally parallel flow passage portions” noting the turbulizers extend the entire channel height and thus meet the claim limitations , para 43) to enhance heat transfer properties in the fluid channels. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the projections as taught by Kenney in the MATSUBARA , as modified, invention in order to advantageously allow for helps to provide a more uniform temperature distribution across the surface of the heat exchanger  .

 
    PNG
    media_image4.png
    403
    896
    media_image4.png
    Greyscale


Re claim 14, Kenney teach the heat transfer enhancements are projections comprising spaced apart, ribs disposed longitudinally and angled across the fluid channels, and each projection oriented at an opposite angle relative to a previous projection in the fluid channel (“through each pass of the multi-pass flow passage” para 41, noting the corrugated alternating 43 meet the limitations “are projections comprising spaced apart, ribs disposed longitudinally and angled across the fluid channels, and each projection oriented at an opposite angle relative to a previous projection in the fluid channel”) to enhance heat transfer properties in the fluid channels. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the projections as taught by Kenney in the MATSUBARA , as modified, invention in order to advantageously allow for helps to provide a more uniform temperature distribution across the surface of the heat exchanger  .




Re claim 25, MATSUBARA, as modified, fail to explicitly teach details of the ribs.
Kenney et al. teach a divider rib divides the plurality of fluid channels into an intake side and an outlet side, and a plurality of ribs extends on each of the intake side and outlet side, the ribs form an intake manifold and an outlet manifold area on a first side of the heat exchanger, and   the ribs form a transitional manifold on a second side of the heat exchanger opposite the first side (fig 2) to provide optimal cooling paths and heat removal for a battery in a vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details ribs as taught by Kenney et al. in the MATSUBARA, as modified,  invention in order to advantageously allow for a heat exchanger in a vehicle to cool batteries.
	 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA JP 2006329439 A in view of Mahe US 2016/0049705 Al and Kenney US 20160036104 A further in view of Salmonson US 6,305,463 Bl.
Re claim 15, MATSUBARA , as modified, fail to explicitly teach receiving grooves.
Salmonson teach heat transfer enhancement-receiving grooves (92 ,94) disposed within the base tray and configured for receiving the projections extending from the second side of the top plate when the top plate is disposed on the base tray to provide spacing with the internal fins (col 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include receiving grooves as taught by Salmonson in the MATSUBARA , as modified, invention in order to advantageously allow for maintaining spacing and preventing crushing of the fins (col 5).
 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA JP 2006329439 A in view of Mahe US 2016/0049705 Al further in view of Wagner et al. US 8,811,015 B2.

Re claim 7, MATSUBARA, as modified, fail to explicitly teach details of a cover portion having a peripheral flange .
Wagner et al. teach a cover portion (204) having a peripheral flange (figs), the cover portion configured for disposition in sealing relationship with the base tray (noting the base tray, 202, of the modifying reference include and additional extension to seal a second chamber in addition to 220 sealed by 540 of 500, which 540 is the structural equivalent to the “ top plate” of the primary reference in the instant combination ) such that the peripheral flange of the cover portion is disposed in face-to-face sealing relationship with the sidewall peripheral flange (annotated fig 6), and the top plate is positioned between the cover portion and the bottom surface of the base tray (noting the base tray is considered the integrally formed bottom which seals the bottom of 220), and the first side of the top plate and a bottom side of the cover portion defining an open interior space for housing heat-generating components (figs) to create a housing with two chambers (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of a cover portion having a peripheral flange as taught by Wagner et al. in the MATSUBARA, as modified,  invention in order to advantageously allow for to minimize the size and weight of the motor controller to allow for lighter and smaller vehicles.
 

    PNG
    media_image5.png
    638
    841
    media_image5.png
    Greyscale


 

 
 

Claims 18 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of Mahe US 2016/0049705 Al 
Re claim 18, Wagner et al. fail to explicitly teach the materials.
Mahe teach the top plate is comprised of a first, thermally conductive material and the base tray and the cover portion are comprised of a second, non-thermally conductive material (paras 42-44) to provide attachments for a battery to a cooling apparatus.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the materials as taught by Mahe in the Wagner et al. invention in order to advantageously allow for engineering design choice based upon the intended use of the apparatus.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the top plate is comprised of a first, thermally conductive material and the base tray and the cover portion are comprised of a second, non-thermally conductive material for engineering design choice based upon the intended use of the apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re claim 23, Wagner et al. teach a compartment for a battery in a vehicle  (col 1 and noting it is known in the art to provide a compartment for the battery and apparatus holding the batteries to be cooled since the apparatus must travel on the vehicle to be considered part of the vehicle).
Wagner et al., as modified, fail to explicitly teach details of the batteries.
Mahe teach batteries to provide attachments for a battery to a cooling apparatus to provide attachments for a battery to a cooling apparatus.
When combined, the references teach batteries positioned between the top plate and the cover to provide a compartment for a battery in a vehicle (noting that placing batteries on the top plate of the primary reference, using the teaching of the secondary reference, meets the claim limitation in the instant combination)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the batteries as taught by Mahe in the Wagner et al., as modified, invention in order to advantageously allow for cooling of batteries directly.



Response to Arguments
Applicant’s arguments, see reply, filed 4/07/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 4/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Mahe fails to teach details of the details of the plurality of ribs (claim 1 and 13).  However, the scope of claims 1 and 13 has been changed in the latest reply and therefore the examiner is now relying on MATSUBARA to teach the recited details of the plurality of ribs (see detailed rejections above).  Therefore, the applicants’ arguments are not persuasive.
Applicant argues the claims dependent on the independent claim (s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claims 1 and 13 have been addressed above. Thus, the rejections are proper and remain.  
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,896,822 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763